RABY, Senior Judge,
concurring:
I concur with my brother judge’s opinion.
We admonish all future offenders that a defense of innocent or unknowing use of marijuana will not overcome a permissible inference of wrongful use unless and until such defense is found sufficiently credible to be contrary to and to overcome such inference. Any other conclusion than that presented in the majority opinion would provide future offenders a windfall from the introduction of perjured or otherwise absurd testimony.